Case: 21-2039   Document: 41     Page: 1    Filed: 10/20/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            MICROSOFT CORPORATION,
                   Appellant

                            v.

                  UNILOC 2017 LLC,
                        Appellee
                 ______________________

                       2021-2039
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2020-
 00023.
                  ______________________

                Decided: October 20, 2022
                 ______________________

     ANDREW M. MASON, Klarquist Sparkman, LLP, Port-
 land, OR, argued for appellant. Also represented by SARAH
 ELISABETH JELSEMA, DERRICK WADE TODDY.

     NATHAN K. CUMMINGS, Etheridge Law Group, South-
 lake, TX, argued for appellee. Also represented by JAMES
 ETHERIDGE, BRIAN MATTHEW KOIDE, RYAN S. LOVELESS,
 BRETT MANGRUM.
                 ______________________
Case: 21-2039    Document: 41      Page: 2     Filed: 10/20/2022




 2                MICROSOFT CORPORATION      v. UNILOC 2017 LLC


     Before LOURIE, DYK, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     Microsoft appeals a decision of the Patent Trial and Ap-
 peal Board determining that Microsoft did not prove by a
 preponderance of evidence that claims 1–4, 6–14, 16–21 of
 U.S. patent No. 6,467,088 are unpatentable. Because sub-
 stantial evidence does not support the Board’s factual find-
 ings, we vacate and remand.
                               I
     Uniloc owns the ’088 patent, which is directed to tech-
 niques for upgrading or reconfiguring software and hard-
 ware components of electronic devices. Before updating
 components of electronic devices, it is generally necessary
 to assess compatibility with the rest of the device to deter-
 mine whether the new component will cause problems. The
 ’088 patent solves potential compatibility conflicts by com-
 paring “the needed and currently implemented compo-
 nents with previously stored lists of known acceptable and
 unacceptable configurations for the electronic device.” ’088
 patent at 2:38–41. Claim 1 is representative:
     1. A processor-implemented method for control-
     ling the reconfiguration of an electronic device, the
     method comprising the steps of:
         receiving information representative of a
         reconfiguration request relating to the elec-
         tronic device;
         determining at least one device component
         required to implement the reconfiguration
         request;
         comparing the determined component and
         information specifying at least one addi-
         tional component currently implemented
         in the electronic device with at least one of
         a list of known acceptable configurations
         for the electronic device and a list of known
Case: 21-2039      Document: 41     Page: 3    Filed: 10/20/2022




 MICROSOFT CORPORATION    v. UNILOC 2017 LLC                 3


         unacceptable configurations for the elec-
         tronic device; and
         generating information indicative of an ap-
         proval or a denial of the reconfiguration re-
         quest based at least in part on the result of
         the comparing step.
 Id. at 6:43–59.
      Microsoft petitioned for inter partes review of claims 1–
 4, 6–14, and 16–21 of the ’088 patent based on obviousness
 grounds. The Board instituted review but disagreed with
 all asserted grounds and concluded that Microsoft failed to
 show by a preponderance of evidence that claims 1–4, 6–
 14, 16–21 of the ’088 patent would have been unpatentable
 as obvious.
                               II
     We review the ultimate conclusion of obviousness de
 novo and “the Board’s factual findings underlying those de-
 terminations for substantial evidence.” In re Ethicon, Inc.,
 844 F.3d 1344, 1349 (Fed. Cir. 2017).
      The dispositive issue here was whether a prior art ref-
 erence, Apfel (U.S. Patent No. 5,974,454), performs the
 claimed “comparing” step, which involves (1) a comparison
 between “a determined component” (i.e., the component re-
 quired to implement the reconfiguration request), (2) “in-
 formation specifying at least one additional component
 currently implemented in the electronic device,” and (3) “a
 list of known acceptable configurations.” ’088 patent at
 6:51–56. The Board found that Apfel did not disclose the
 comparing step. That conclusion lacks substantial evi-
 dence.
                               A
     The Board erred in its factual finding regarding Apfel
 because it overlooked a passage that specifically discloses
 assessing the compatibility of available upgrades:
Case: 21-2039    Document: 41     Page: 4     Filed: 10/20/2022




 4                MICROSOFT CORPORATION     v. UNILOC 2017 LLC


     The servers are responsible for assessing whether
     an upgrade is available and whether it should be
     downloaded based on the information sent by com-
     puter 20. For example, even if an upgrade is avail-
     able, it should not be downloaded if the computer
     20 already has the upgrade or if the upgrade is
     somehow incompatible with computer 20.
 ’454 patent at 7:13–19 (italicizations added).
      The Board cited the above passage in a parenthetical
 and noted that “Apfel would not allow the download of a
 version [] that is incompatible with computer 20[.]” J.A. 22
 (emphasis added). But despite this citation, the Board
 failed to explain why this passage from Apfel did not dis-
 close the required compatibility check. Indeed, the Board’s
 description of this passage contradicts its conclusion that
 “Apfel’s database lookup only determines that a new up-
 grade is available—not that there is a known compatible
 upgrade available.” J.A. 16–17 (internal quotation omit-
 ted).
     In addition, the Board’s conclusion that Apfel does not
 teach a comparing step appears to be contradicted by other
 Apfel passages that it considered. The following passage,
 although not explicitly referring to a compatibility check,
 recognizes that different update packages correspond, for
 example, to different operating systems, and that a data-
 base of the different configurations is maintained to guide
 downloads:
     At decision step 427, it is determined whether
     there is an upgrade package for the Web Authoring
     Components program module. In the exemplary
     embodiment, the database server 80a uses the in-
     formation received in the HTTP query at step 415
     to determine if an upgrade package is available,
     such as by a database lookup. Different update
     packages may be provided for different version
     combinations, different operating systems, and dif-
     ferent languages. Thus, the database server 80a
Case: 21-2039     Document: 41      Page: 5     Filed: 10/20/2022




 MICROSOFT CORPORATION     v. UNILOC 2017 LLC                 5


     maintains a database of upgrade packages and cor-
     responding configurations which should result in
     their download.
 ’454 patent at 9:30–40.
      The Board interpreted this passage to mean that “the
 database server of Apfel maintains upgrade packages and
 corresponding configurations that should be downloaded.”
 J.A. 20 (emphasis added). It also determined that the
 “should result in their result download” language is used
 to reflect a user’s choice of whether to accept the invitation
 to download the package. J.A. 25–26. Even if the “should”
 language leaves room for ambiguity, the Board’s interpre-
 tation differs from the preceding sentence––“[d]ifferent up-
 date packages may be provided for different version
 combinations, different operating systems, and different
 languages.” ’454 patent at 9:36–38. That portion of Apfel,
 at a minimum, suggests a form of compatibility assessment
 to find the correct upgrade package and, combined with the
 other passage cited further above that specifically refer-
 ences incompatibility, renders the Board’s conclusion that
 Apfel does not disclose a compatibility check lacking in sub-
 stantial evidence.
                               B
      The Board also erred when it concluded that Apfel did
 not disclose the comparing step because it did not perform
 the determining and comparing steps in a certain order
 required by the disputed claims. See J.A. 18–19 (explaining
 that while Apfel compares the query and lookup table, “it
 is after the database lookup that a ‘determined component’
 may be obtained”); J.A. 21 (explaining that Apfel had not
 “performed a compatibility determination in the manner
 claimed” (emphasis added)). In other words, according to
 the Board, Apfel does not perform a compatibility check
 after determining the availability of an upgrade.
     We agree with Microsoft that the Board misconstrued
 the claims to require that the comparing and determining
Case: 21-2039    Document: 41      Page: 6     Filed: 10/20/2022




 6                MICROSOFT CORPORATION      v. UNILOC 2017 LLC


 step are performed by two separate acts in a certain order.
 Appellant’s Br. 46. Nothing in the intrinsic record requires
 such a narrow construction, and neither party presented
 this construction to the Board. 1 Without any such evidence,
 we decline to impose such a narrow claim construction.
     We review claim construction based on intrinsic
 evidence de novo. Teva Pharm. USA, Inc. v. Sandoz, Inc.,
 574 U.S. 318, 331 (2015). A claim requires an ordering,
 when steps of a method actually recite an order, or when
 claim language, as a matter of logic, requires that the steps
 be performed in the order written. Interactive Gift Express,
 Inc. v. Compuserve Inc., 256 F.3d 1323, 1342 (Fed. Cir.
 2001); Mformation Techs., Inc. v. Rsch. in Motion Ltd., 764
 F.3d 1392, 1398 (Fed. Cir. 2014).
     Here, the claim does not explicitly recite an order for
 performing the claim steps. Instead, Uniloc argues that the
 antecedent of the determined component is the
 determining step, because as a matter of logic, the
 component (i.e., newer version) must be determined before
 it can be compared. Uniloc’s logic is flawed. Following
 Uniloc’s logic to its conclusion, the receiving step would
 need to occur prior to the determining step, because the
 determining step requires information from the
 reconfiguration request and is listed prior to the receiving
 step in the representative claim. But the Board’s
 construction requires that receiving and determining steps
 to occur in a reverse order. When the reconfiguration
 manager receives an upgrade request, the request must
 already include the user’s preferred version, the
 determined component. ’088 patent at 4:12–15; see J.A. 4.


     1   Uniloc claims that “Microsoft was on notice of
 Uniloc’s position that the ‘comparing’ step had to be done
 after and separately from the ‘determining’ step.” Appel-
 lee’s Br. 15 n.3. But Uniloc included no supporting refer-
 ences for this claim, and the Board’s decision did not
 discuss Uniloc’s position.
Case: 21-2039     Document: 41     Page: 7    Filed: 10/20/2022




 MICROSOFT CORPORATION   v. UNILOC 2017 LLC                 7


 Apfel was deemed not to disclose a comparing step
 specifically because the reconfiguration request in Apfel
 does not include the determined component. Hence, the
 claim cannot require that the steps be performed in the
 order written, but rather allows for the determining and
 comparing steps be part of a single process.
     Moreover, the ’088 patent provides examples where a
 reconfiguration manager performs the determining step
 after the comparing step. If, at the comparing step, the
 reconfiguration manager finds that the determined
 component corresponds to one of the known bad
 configurations, the reconfiguration manager repeats the
 determining step to find a set from known good
 configurations. ’088 patent at 4:64–53. The reconfiguration
 manager can also receive “requests for an upgrade to a
 particular device feature,” which will require the manager
 to determine “several device components” to be upgraded.
 Id. at 4:56–61. Any construction that would narrow the
 determining and comparing steps to a certain order is not
 supported by either the claim language or the specification.
 The Board’s apparent construction to the contrary is
 reversed.
     Because the Board erred in concluding that Apfel does
 not perform the claimed “comparing” step and implicitly
 relied on an improper claim construction, we vacate the
 Board’s decision and remand for further proceedings
 consistent with this opinion.
                VACATED AND REMANDED
                           COSTS

 Costs to Microsoft Corporation.